UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4542



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHMIR AL-MIN MUHAMMAD, a/k/a Roddy Wilson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-386)


Submitted:   April 29, 2005                   Decided:   June 8, 2005


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, LAW OFFICE OF ROMALLUS O. MURPHY, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shmir     Al-Min   Muhammad   was   convicted   of    possessing

firearms and ammunition in commerce after felony conviction, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).             He was

sentenced to 120 months’ imprisonment. On appeal, Muhammad asserts

the district court erred in denying his motion to suppress evidence

seized from his residence, based on the circumstances of his

consent to the search.1      Finding no reversible error, we affirm.

          This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.       See Ornelas v. United States, 517 U.S.

690, 699 (1996).    When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.     See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

          With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs, we

conclude that the district court did not err in denying the motion

to suppress.2     Accordingly, we affirm the judgment.         We dispense


     1
      Muhammad has not raised a claim under United States v.
Booker, 125 S. Ct. 738 (2005), or Blakely v. Washington, 124 S. Ct.
2531 (2004).    Indeed, he raises no challenge to his sentence.
Thus, he has waived review of the sentence.
     2
      In his brief, Muhammad also claims that the district court
erred in denying his motion to dismiss at the close of the
government’s evidence and at the close of all of the evidence.
Because Muhammad provides no argument supporting this claim,

                                  - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         AFFIRMED




however, the claim is waived.    See Fed. R. App. P. 28(a)(9)(A)
(providing that the appellant’s brief must contain “appellant’s
contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant
relies”); 11126 Baltimore Blvd., Inc. v. Prince George’s County, 58
F.3d 988, 993 n.7 (4th Cir. 1995) (en banc) (declining to consider
arguments for failure to comply with Rule 28).

                              - 3 -